Citation Nr: 0945962	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
Veteran's claim for service connection for a low back 
condition, claimed as secondary to pes planus.

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1997 rating decision 
denying his claim for service connection for a low back 
disorder; nor did he appeal a February 2002 rating decision 
declining to reopen his claim.

2.  Evidence since the February 2002 rating decision includes 
competent medical evidence that the Veteran's low back pain 
is aggravated by his service-connected pes planus.

3.  The competent medical evidence of record establishes that 
the Veteran's degenerative disk disease of the lumbar spine 
with spinal stenosis is chronically aggravated by his 
service-connected pes planus.  


CONCLUSIONS OF LAW

1.  The February 2002 rating decision declining to reopen the 
Veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105 (c) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The Veteran's degenerative disk disease of the lumbar 
spine with spinal stenosis is aggravated secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's 
claim of service connection for a low back disorder.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

In an unappealed decision dated in May 1997, the RO denied 
the Veteran's claim of service connection for a low back 
disorder.  Subsequently, in a February 2002 rating decision, 
the RO declined to reopen the claim of service connection.  
The Veteran did not appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the February 2002 decision became final because the 
Veteran did not perfect an appeal of that denial.

The low back claim may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his 
claim in February 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In denying service connection in May 1997, the RO noted that 
the evidence did not establish that the Veteran's low back 
disorder is related to his service-connected pes planus, nor 
did it establish that it is related to an in-service 
incurrence.  In February 2002, the RO declined the reopen the 
Veteran's claim.  

Evidence received since the last final decision includes a 
statement by a private physician, Dr. D.L., providing that 
the Veteran's low back pain is aggravated by his pes planus.  
This evidence was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  Therefore, it is new and material; 
and the petition to reopen the service connection claims is 
granted.  See 38 C.F.R. 3.156.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Here, the Veteran does not assert that his low back disorder 
is directly attributable to his military service; rather, his 
assertion is that he is entitled to service connection for 
this disability secondary to pes planus.

The Veteran's private and VA treatment records establish that 
he has been receiving treatment for degenerative disk disease 
of the lumbar spine with spinal stenosis.  And, he is 
currently service-connected for pes planus.  So, the 
determinative issue is whether the competent medical evidence 
establishes a nexus between his low back disorder and his pes 
planus.

Concerning this purported relationship, the reports of the 
Veteran's May 1997, October 2001, and July 2004 VA C&P exams 
and an October 2004 letter from a private physician, Dr. 
G.R., essentially provide that it is not likely that the 
Veteran's low back disorder was directly caused by his pes 
planus.  

That said, there is competent medical evidence from both the 
Veteran's private physician and a VA physician indicating the 
Veteran's low back disorder is chronically aggravated by his 
pes planus.  Specifically, February 1997 and April 2004 
letters from a private physician, Dr. P.M., essentially 
provide that the Veteran's low back disorder is significantly 
aggravated by his problems with his pes planus, as he does 
not have a good base to maintain adequate support for his 
back.  December 2001 and December 2003 letters from a VA 
physician, Dr. D.L., also provide that the Veteran's low back 
pain is aggravated by his pes planus.  The Board finds these 
opinions to be well-reasoned and entitled to significant 
probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the credibility and weight to be assigned to 
medical opinions is within the Board's province).  

Therefore, the Board finds that the competent medical 
evidence of record establishes that the Veteran's 
degenerative disk disease of the lumbar spine with spinal 
stenosis is chronically aggravated by his pes planus.  
Consequently, he is entitled to service connection on this 
secondary basis.  See 38 C.F.R. § 3.310(a) & (b).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


ORDER

Service connection for degenerative disk disease of the 
lumbar spine with spinal stenosis is granted.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


